RESPONSE TO AMENDMENT

Claims 1 and 4-19 are pending in the application.  Claims 2 and 3 have been canceled.  Claim 19 is newly added.  Claims 8-14 and 18 are withdrawn due to Applicant’s election
Amendments to the claims, filed April 25, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 5-7, and 19 over Yan (CN104858422) in view of Hayashi (U.S. Pat. Pub. 2019/0224915), made of record in the office action mailed October 28, 2021, Page 3, Paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed October 28, 2021.
The 35 U.S.C. §103 rejection of claims 4 and 15-17 over Yan (CN104858422) in view of Ng (WO 2016/068899), made of record in the office action mailed October 28, 2021, Page 4, Paragraph 7 has been withdrawn due to Applicant’s amendment in the response filed October 28, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Claim Rejections - 35 USC § 103
Claim 1, 4-7, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (WO 2016/068899) in view of Okamoto (U.S. Pat. Pub. 2015/0258734).
Regarding claim 1, Ng teaches particles (build material, Abstract) each having a sinterable core (inorganic particle, Abstract, Paragraph [0021]) and a polymeric coating on at least a part of the core (Abstract, Paragraph [0020]), wherein the polymeric coating comprises polymers of acrylamide (Paragraph [0023]), e.g. polyacrylamide, and wherein the polymeric coating is present in an amount of 0.50 to 10.00% by weight, relative to the total weight of the particles (0.1-10 wt%, Paragraph [0020]).
While the reference does not specifically teach the claimed range of 0.50 to 10.00%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ng fails to teach wherein the polymeric coating comprises a polyvinyl pyrrolidone having a weight average molecular weight (Mw) of 1,000 – 40,000 g/mol.
Okamoto teaches particles each having a sinterable core (grains, P111, Fig. 12 Paragraphs [0221], [0223] and [0226]; since the grains can be metals or metal compounds, they would be sinterable) and a polymeric coating (water-soluble resin, P112, Fig. 12, Paragraphs [0242]-[0243]) on at least a part of the core (Fig. 12), wherein the polymeric coating comprises a polyvinyl pyrrolidone or polyacrylamide (Paragraph [0246]) having a weight average molecular weight (Mw) of from 1,000 - 40,000 g/mol (10000 to 1700000, Paragraph [0252]), and wherein the polymeric coating is present in an amount of 0.50 to 10.00 % by weight, relative to the total weight of the particles (10-90% by weight, content of particles in composition is 10-90% by weight, Paragraph [0241], so the water-soluble resin would be present in an amount of 10-90% by weight).  Okamoto further teaches the weight average molecular weight of the polyvinylpyrrolidone is in the range of 10000 to 1700000 so that it is possible to effectively prevent bubbles from being rolled in the composition (polymer coated particles) and to more effectively prevent the generation of defects due to rolling-in of bubbles (Paragraphs [0251]-[0252]).
Okamoto shows that polyacrylamide and polyvinyl pyrrolidone are equivalent materials in the art for use as a coating on particles that are used for additive manufacturing.  Therefore, because these two materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute polyvinyl pyrrolidone for polyacrylamide.
Furthermore, it would have been obvious to one of ordinary skill in the art for the polyvinyl pyrrolidone of Ng in view of Okamoto to have a weight average molecular weight of 10000 to 1700000 as taught by Okamoto in order to effectively prevent bubbles from being rolled in the composition and to more effectively prevent the generation of defects due to rolling-in of bubbles.
While the reference does not specifically teach the claimed range of 1,000 – 40,000, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, Ng teaches wherein the polymeric coating comprises a surfactant (Paragraph [0057]).
Regarding claim 5, Ng teaches wherein the sinterable core is made of metal, metal alloy, or ceramic (Paragraph [0021]).
Regarding claim 6, Ng teaches wherein the sinterable core is made of stainless steel (Paragraph [0021]).
Regarding claim 7, Ng teaches having a particle size distribution such that 95% by weight or more of the particles have a diameter of 50 μm or less (X95<50 μm) (average particle diameter of about 1 µm to about 100 µm, Paragraph [0022]).
Regarding claim 15, Ng teaches wherein the polymeric coating comprises a nonionic surfactant (Paragraph [0057]).
Regarding claim 16, Ng teaches wherein the polymeric coating comprises a wetting agent (Paragraph [0057]).
Regarding claim 17, Ng teaches wherein the wetting agent comprises a polyol (Paragraph [0057]).
Regarding claim 19, Ng in view of Okamoto teaches wherein the polymeric coating comprises at least 80% by weight of the polyvinyl pyrrolidone (the polymer can be used alone, Paragraph [0023]).

Claim 1, 5, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (U.S. Pat. Pub. 2015/0258734).
Regarding claim 1, Okamoto teaches particles each having a sinterable core (grains, P111, Fig. 12 Paragraphs [0221], [0223] and [0226]; since the grains can be metals or metal compounds, they would be sinterable) and a polymeric coating (water-soluble resin, P112, Fig. 12, Paragraphs [0242]-[0243]) on at least a part of the core (Fig. 12), wherein the polymeric coating comprises a polyvinyl pyrrolidone (Paragraph [0246]) having a weight average molecular weight (Mw) of from 1,000 - 40,000 g/mol (10000 to 1700000, Paragraph [0252]), and wherein the polymeric coating is present in an amount of 0.50 to 10.00 % by weight, relative to the total weight of the particles (10-90% by weight, content of particles in composition is 10-90% by weight, Paragraph [0241], so the water-soluble resin would be present in an amount of 10-90% by weight).
While the reference does not specifically teach the claimed range of 1,000 - 40,000 and 0.50 to 10.00%, respectively, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, Okamoto teaches wherein the sinterable core is made of metal (Paragraph [0226]).
Regarding claim 7, Okamoto teaches having a particle size distribution such that 95% by weight or more of the particles have a diameter of 50 µm or less (X95 < 50 µm) (max particle size is 5-30 µm, Paragraph [0236]).
Regarding claim 16, Okamoto teaches wherein the polymeric coating further comprises a wetting agent (Paragraph [0263]).
Regarding claim 19, Okamoto teaches wherein the polymeric coating comprises at least 80% by weight of the polyvinyl pyrrolidone (can be used alone, Paragraph [0246]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 25, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/HUMERA N. SHEIKH/                                                                                    Supervisory Patent Examiner, Art Unit 1784                                                                                                                    
/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
July 28, 2022